Citation Nr: 1111652	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  10-24 818	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a November 6, 1990 Board of Veterans' Appeals (Board) decision which denied service connection for an acquired psychiatric disorder.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel







INTRODUCTION

The moving party is a Veteran who served on active duty from March 1970 to July 1971.  On September 30, 2004, the Board of Veterans' Appeals (Board) received from the moving party a motion for revision of a November 6, 1990, Board decision on the basis of CUE.  


FINDING OF FACT

In February 2011, the Board received notice from the RO that the moving party died on December [redacted], 2010.


CONCLUSION OF LAW

Because of the death of the moving party, the Board has no jurisdiction to rule on this motion.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the moving party died prior to the issuance of a ruling on this motion.  As a matter of law, a moving party's motion does not survive his or her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This motion has become moot by virtue of the death of the moving party and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. §§ 20.1401(b) (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this motion or to any derivative motion filed by a survivor of the moving party.  38 C.F.R. § 20.1106 (2010).



ORDER

The motion is dismissed.


                       ____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs



